DETAILED ACTION
	Applicant’s amendments to the claims, filed 10/7/2021, were received. Claims 1 and 3-9 were amended.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 6/8/2020 is acknowledged. The traversal is on the ground(s) that search and examination of the claims can be made without a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/8/2020.



Claim Rejections - 35 USC § 103
Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680, already of record) in view of Yamaguchi (US 20190148192).
	Regarding claims 1, 5, and 6, Lee teaches a substrate processing apparatus comprising: 
a weight measuring unit 550 (liquid amount detector) configured to detect a liquid amount of a liquid film formed on a substrate in a first process chamber 260 (para 0061, 0082-0091; see for example Figs. 3 and 4);
	a drying apparatus 400 (dryer) configured to perform a drying process on the substrate on which the liquid film is formed to remove the liquid film from the substrate in a second process chamber 280 (para 0062, 0068; see for example Fig. 6); and
a controller 600 configured to:
control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount of the liquid film (para 0077, 0082, 0085); and
perform the drying process when the controller 600 determines that the liquid amount of the liquid film detected by the weight measuring unit 550 (liquid amount detector) falls within a preset range (para 0077, 0082-0086; see for example Fig. 8 flowchart of operation).


However, Yamaguchi teaches using an imaging device including a camera 10 (coating state detector) configured to detect a coating state of the substrate with the low-surface tension liquid (liquid film) formed thereon (para 0062-0063, 0096-0099; see for example Fig. 3B), the defective portion being a portion (e.g., breakage) where the low-surface tension liquid (liquid film) is not formed (para 0142-0145; see for example Figs. 10 and 11); a controller 30 configured to control the camera 10 (coating state detector) to detect the defective portion before a liquid removing step (drying process) is performed (para 0062-0063, 0096-0099; see for example Fig. 3B); the controller 30 configured to control the inert gas supply unit 7 (dryer) to perform the drying process (para 0061, 0099) when the controller 30 determines no defective portion is detected by a coating state detector (para 0142-0145; see for example Figs. 10 and 11), for the benefit of enhancing productivity of substrate processing (for motivation see para 0033).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a coating state detector with the apparatus of Lee and modify the controller 600, as taught by Yamaguchi, for the benefit of enhancing productivity of substrate processing.

	Regarding claim 3, Lee further teaches that the controller 600 is configured to control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount before the substrate is transferred to the drying apparatus 400 (dryer) in the second process chamber 280 (para 0077, 0082-0086; see for example Fig. 8 flowchart of operation).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680, already of record) in view of Yamaguchi (US 20190148192) as applied to claim 1 above, and in further view of Walter (USP 6348101).
Regarding claim 4, as mentioned above, Lee further teaches that the controller 600 is configured to control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount before the substrate is transferred to the drying apparatus 400 (dryer) in the second process chamber 280 (para 0077, 0082-0086; see for example Fig. 8 flowchart of operation).
Lee does not explicitly teach that the controller 600 is configured to control the weight measuring unit 550 (liquid amount detector) to detect the liquid amount after the substrate is transferred to the drying apparatus 400 (dryer).
However, Walter teaches using a precision balance (liquid amount detector, weight measuring unit) to detect a liquid amount after a substrate is transferred to a vessel 12 (dryer) (see for example Fig. 1), for the benefit of confirming removal of the liquid (col. 10, lines 66-67 through col. 11, lines 1-9). The provision of mechanical or automated means to replace manual activity was held to have been obvious. In re Venner 120 USPQ 192 (CCPA 1958); In re Rundell 9 USPQ 220 (CCPA 1931). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller 600 in Lee to detect the liquid amount after the substrate is transferred to the drying apparatus 400 (dryer), as taught by Walter, for the benefit of confirming removal of the liquid.
	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680, already of record) in view of Yamaguchi (US 20190148192)  as applied to claim 6 above, and in further view of Hossain (USP 6067154, already of record).
	Regarding claims 7 and 8, as mentioned above, Lee does not explicitly teach a coating state detector.
	As mentioned above, Yamaguchi teaches an imaging device including a camera. Yamaguchi further teaches that the camera 10 (coating state detector) is configured to detect the defective portion based on an image data obtaining from the camera 10 (imaging device) (para 0142-0145).
The previous art combination above does not explicitly teach that the coating state detector (i.e., imaging device, camera) includes a laser irradiator.
 	However, Hossain teaches a system 54 (coating state detector) configured to detect a coating state using a detector 74 (imaging device) including a camera (col. 8, lines 38-67 through col. 9, lines 1-7; col. 10, lines 4-7; see for example Fig. 5); the system 54 (coating state detector) further comprising: a source 56 (laser irradiator) configured to irradiate a monochromatic laser beam to the substrate on which a liquid .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680, already of record) in view of Yamaguchi (US 20190148192) as applied to claim 1 above, and in further view of Ootagaki (US 20150273534, already of record).
	Regarding claim 9, the previous art combination above does not explicitly teach that the coating state detector includes an infrared sensor for detecting the defective portion.	
However, Ootagaki teaches a detector 7 (coating state detector, infrared sensor) capable of and thus configured to detect a defective portion of a liquid film formed on a substrate, for the benefit of detecting a surface temperature distribution of the substrate .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717